Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 1 of 31

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
-v- ORDER
EDWARD BRONSON and
E-LIONHEART ASSOCIATES, LLC, No. 12-CV-6421 (KMK)
d/b/a FAIRHILLS CAPITAL,
Defendants,
-and-

FAIRHILLS CAPITAL, INC,

Relief Defendant.

 

 

KENNETH M. KARAS, District Judge:

On August 28, 2017, this Court entered an Amended Final Judgment finding Edward
Bronson (“Bronson”) and his firm, E-Lionheart Associates, LLC d/b/a Fairhills Capital (“E-
Lionheart”; collectively, “Defendants”) to have engaged in securities transactions that violated
the Securities Act of 1933 and ordering Defendants and Relief Defendant Fairhills Capital, Inc.
(“FCI”) to pay substantial sums in disgorgement and pre-judgment interest. (Am. Final J.
(“Judgment”) 4 (Dkt. No. 193).)! On February 19, 2020, Plaintiff Securities and Exchange
Commission (“SEC” or “Plaintiff”) filed an Application for an Order to Show Cause Why
Defendant Edward Bronson Should Not Be Held in Contempt (the “Application”), alleging that

Bronson, despite “earning substantial income,” has paid nothing toward the Court’s Judgment.

 

' Bronson was the sole managing member of E-Lionheart, a Delaware limited liability
company that engaged in financing activities and reverse mergers. (Op. & Order Granting Pl.’s
Mot. for Summ. J. (“Summ. J. Op.”) 2 (Dkt. No. 178).) Bronson also served as President and
owner of Relief Defendant FCI. (ad. at 4.)

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 2 of 31

 

(P1.’s Appl. for Order to Show Cause (“PI.’s Appl.”) 1 (Dkt. No. 202).)? For the reasons stated

herein, the Application is granted.
I. Background

A. Factual History

1. Bronson’s Penny Stock Scheme and Original SEC Action

On August 22, 2012, the SEC filed a Complaint alleging that Defendants had “engaged in
a scheme to purchase billions of shares of stock from small companies and illegally resell those
shares to the investing public” without complying with the securities registration requirements
under Sections 5(a) and 5(c) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.
§§ 77e(a) and 77e(c). (Compl. {ff 1-2 (Dkt. No. 1).) The scheme, in essence, was to buy shares
of penny stocks at a discounted rate and quickly resell those shares to the public in violation of
applicable registration and resale restrictions. (Op. & Order Denying Defs.’ Mot. To Dismiss
(“MTD Op.”) 2 (Dkt. No. 21).) To effectuate their scheme, Defendants would “cold call[}”
companies and offer to purchase their securities at a steep discount from the market rate.
(Compl. §{ 15; Summ. J. Op. 4.) If the company expressed interest in the offer, Defendants
would provide the company’s transfer agent with an opinion letter stating that the securities were
exempt from registration under Regulation D of the Securities Act and Delaware state law.
(Summ. J. Op. 6; MTD Op. 3~4.) This purported exemption allowed Defendants to bypass
restrictions on the resale of stock. Thus, having acquired a company’s stock at a discount,
Defendants would turn a profit by immediately reselling the stock to the public at the prevailing

market rate. (Summ. J. Op. 8; MTD Op. 2-3, 4.)

 

2 Although the SEC initially filed its Application on February 19, 2020, (see Dkt. No.
201), due to a filing error, the Application and supporting papers were re-filed on March 19,
2020, (see Dkt. No. 202).

 

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 3 of 31

 

In truth, the securities were not exempt from registration. On March 27, 2017, this Court
granted the SEC’s Motion for Summary Judgment, concluding that Defendants had not satisfied
the requirements of the exemption they invoked. (See Summ. J. Op. 18-25. Although
Defendants purported to rely on Rule 504(b)(1)(iii) of Regulation D, which requires in relevant
part that offers or sales of securities be made “exclusively according to state law exemptions
from registration,” the state-law exemption on which Defendants relied Delaware Securities
Act § 73-207(b\(8)—applies “only where there is a sufficient nexus between Delaware and the
transaction at issue.” (Summ. J. Op. 19 (citation and internal quotation marks omitted).) The
Court concluded that such a nexus was lacking, (see id. at 19-23), and, in response to
Defendants’ argument that “parties may choose the law governing their . . . securities
transactions,” the Court further concluded that “Defendants [could not] artificially select a
particular state’s security laws . . . [to] evad{e] the registration requirements of the federa!
securities laws where the transactions at issue have no connection to that state,” (id. at 23, 25).

Accordingly, the Court entered an Amended Final Judgment against Defendants on
August 28, 2017. (See Dkt. No. 193.) The Court enjoined Defendants from violating § 5 of the
Securities Act and barred them from participating in any penny stock offering. (Judgment 4.) In
addition, the Court imposed a joint and several obligation: (i). on Defendants to pay disgorgement
of $9,355,271.79 and prejudgment interest thereon in the amount of $2,177,100.59; and (ii) on
Defendants and Relief Defendant FCI to pay disgorgement of $645,000.00 and prejudgment
interest thereon in the amount of $151,031.37. (/d.) Finally, the Court imposed a civil penalty of

$150,000.00 on Bronson and $725,000.00 on E-Lionheart. (id.) On November 19, 2018, the

 

3 The Court had previously denied Defendants’ Motion To Dismiss the Complaint on
March 31, 2014. (See Dkt. No. 21.)

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 4 of 31

 

Court of Appeals for the Second Circuit affirmed both the grant of summary judgment and the
disgorgement penalty. See SEC v. Bronson, 756 F. App’x 38, 39-40 (2d Cir. 2018).
2. SEC’s Contempt Application

On February 19, 2020, the SEC filed the instant Application asking the Court to hold
Bronson in civil contempt and order him to: (i) provide an accounting of assets and income
belonging to him, his wife, and his wife’s company; and (11) make an immediate good-faith
payment in an amount to be determined by the Court. (See PI.’s Appl.; Pl.’s Mem. of Law in
Supp. of Appl. for Order to Show Cause (“Pl.’s Mem.”) 10 (Dkt. No, 203).}* Relying on bank
records, emails, text messages, property assessments, deposition testimony, and other financial
records, the SEC alleges that, in the years since the Court’s Judgment, Bronson has been earning
a sizeable income that he uses to maintain a “lavish lifestyle.” (See Pl.’s Mem. 1, 3-4, 6; Decl.
of Maureen Peyton King in Supp. of Pl.’s Appl. (“King Decl. I”) {10 (Dkt. No. 205); Second
Deci. of Maureen Peyton King in Supp. of Pl.’s Appl. (“King Decl. IT’) {4 (Dkt. No. 217).)
Meanwhile, Bronson has yet to make a single payment toward the Court’s Judgment. (PI.’s
Appl. 1; Pl.’s Mem. 1.) Instead of satisfying his obligation to this Court, Bronson has allegedly
tried to conceal his earnings, shield his assets from the Government, and thwart further discovery
efforts by the SEC. (PL.’s Mem. 3, 4—5, 6.)

According to the SEC, Bronson has been earning income through a company called
“Voice2IP, Inc.” (“V2IP”). (Pl.’s Mem. 3-5.) Bronson avers that V21P “is in the business of

investing funds for its clients[,] usually in foreign companies,” (Aff. of Edward Bronson in

 

4 In a subsequent submission to the Court, the SEC requests that the Court order Bronson
to make an immediate good-faith payment of $100,000, followed by monthly $40,000 payments
until the disgorgement obligation is satisfied. (See P1.’s Reply Mem. in Further Supp. of Pl.’s
Appl. for Order to Show Cause (“PI.’s Reply”) 6 (Dkt. No. 216).)

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 5 of 31

 

Opp’n to Mot. for Contempt (“Bronson Aff. 1”) | 28 (Dkt. No. 2 ]2)), a description that comports
with the SEC’s allegations, (see Pl.’s Mem. 3, 5; PI.’s Reply 3). A 2017 joint tax return for
Bronson and his wife, Dawn Bronson, indicates that they earned approximately $932,000 in
income from V2IP in 2017. (Pi.’s Mem, 2; King Decl. ] Ex. 15, at 149 (Dkt. No. 205-1).)°
Although the Bronsons have not filed taxes since 2017, (P1.’s Mem. 2 n.2), financial records
indicate that money has continued to flow into V2IP’s accounts. For example, bank records
show that between June 2017 and December 2018, an individual named Stuart Krost (“Krost”)}—
for whom Bronson apparently managed investments, (see Pl.’s Mem. 3, 4 n.4)—transferred
$964,000 to V2IP’s Citibank account and $130,000 to its Wells Fargo account, (id. at 3; King
Decl. I #4 5-6 and Exs. 1-2). Between November 2016 and March 2018, Krost also transferred
$800,000 to a Chase escrow account maintained by Bronson’s attorney, Paul Rachmuth
(“Rachmuth”), (PI.’s Mem. 4; King Decl. 17, Attach. C, and Ex. 3); Rachmuth, in turn,
transferred approximately $117,000 to V2IP’s Citibank account, as well as $765,500 to a
Citibank account held by Dawn Bronson and Bronson’s father-in-law, (PL.’s Mem. 4 & n.5; King
Decl. I f 8-9, Attachs. A-B, and Exs. 4~5). More recently, V2IP’s Wells Fargo account
indicates receipts of approximately $890,000 for 2019 and $118,000 for the first quarter of 2020.
(Pl.’s Reply 5; King Decl. II 6 and Exs, 32-33 (Dkt. Nos. 217-4, 217-5).) Finally, the SEC
points to emails in which Bronson himself appears to acknowledge receiving funds, writing at
one point that “new funds [were] in,” and, later, that “[o]ur wire just hit.” (P1.’s Mem. 5; King

Decl. I Ex. 16, at 151; King Decl. I Ex. 20, at 166.)

 

5 The SEC produced Exhibits 1-28 in a single document. (See Dkt. No. 205-1.) Page
references to any of these Exhibits refer to the ECF stamp at the top of the page.

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 6 of 31

 

Bronson has consistently pointed out that V2IP is owned by his wife, not by him. (See
Bronson Aff. 14 23; Aff. of Edward Bronson in Further Opp’n to Mot. for Contempt (“Bronson
Aff. If’) 5 (Dkt. No. 220).) Indeed, in a November 2016 affidavit, Dawn Bronson represented
that she is the “sole owner and officer” of V2IP. (Pl.’s Mem. 2; King Decl. I Ex. 12 f{ 2, 4.)
Bronson maintains that it is his wife, therefore, who controls V2IP. (See Bronson Aff. IT { 4
(asserting that he “do[es] not have control of [V2IP’s] finances”); id. [ff 5, 6 (stating that his wife
has control over V2IP’s bank accounts); id, § 6 (challenging the SEC’s “conclusion that V2IP is
either owned or controlled by [him}”).)

In reality, the SEC claims, Bronson is the central—if not the sole—operator behind V2IP.
At an SEC deposition in January 2020, for example, Bronson’s accountant, L.G. Nadler
(“Nadler”), described Bronson as an officer of V2IP and testified that Bronson was his main
point of contact at the company. (Pl. Mem. 3; King Decl. I Ex. 14 (“Nadler Tr.”), at 145.)°
Though Nadler stated that Bronson’s wife is V2IP’s “president,” he could not describe her role in
the company and stated that he interacts with her “very rarely.” (Pl.’s Mem. 3; Nadler Tr. 136
(“I’m not sure exactly what her substantive role is.”).) By contrast, Nadler had no difficulty
describing Bronson’s work for V2IP. (Pl.’s Mem. 3.) That work, according to Nadier, has
included allocating funds for Krost—who, for a period of time, provided V2IP’s “primary source
of income”—-and trying to develop a hotel and airport in the Turks and Caicos Islands, a project
for which the SEC has also produced supporting email documentation and bank records. (PI.’s

Mem. 3, 5; see Nadler Tr. 128-29, 132~33, 135-36, 143-44; King Decl. I Exs. 16-19, 25.) For

 

6 A document produced by Bronson’s former law firm, Archer & Greiner, also identifies
Bronson as V2IP’s contact. (PI.’s Reply 3; King Decl. II { 8 and Ex. 34 (Dkt. No. 217-6).) The
SEC notes that Archer & Greiner initially declined to provide the relevant documents until it
consulted with Bronson’s counsel, Rachmuth, “[flurther suggesting that Bronson was the
decision-maker.” (Pl.’s Reply 3 n.1.)

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 7 of 31

 

his part, Bronson acknowledges working on this project, “as well as multiple other projects both
domestically and internationally.” (Bronson Aff. 19/31.) As further evidence of Bronson’s role
in V2IP, the SEC points to Nadler’s testimony that he consults with Bronson regarding how to
categorize personal and business expenses charged to V2IP. (See Pl.’s Mem. 3 n.3; PI.’s Reply
3; King Decl. I Ex. 14, at 139-40.) Finally, in a series of messages regarding wire transfers in
September 2019, one of V2IP’s clients appears to refer to Bronson and V2IP interchangeably,
“effectively equat]ing]” Bronson with the company. (Pl.’s Reply 3-4; King Decl. II Exs. 29-30
(Dkt. Nos. 217-1, 217-2).) The messages also indicate that Bronson was responsible for making
a “distribution” to one of V2IP’s clients on December 26, 2019, (PI.’s Reply 4; King Dect. II

4 4; King Decl. II Ex. 31, at 4 (Dkt. No. 217-3).) According to the SEC, this correspondence
“further demonstrat[es] Bronson’s control over V2IP.” (PL.’s Reply 4.)

Bronson has allegedly used the earnings generated through V2IP to maintain a “lavish
lifestyle” for him and his family. (PI.’s Mem. 6.) V2IP’s Citibank account includes charges for
“a high-end retail department store, salon, private school, pet care, groceries, restaurants[,] and
iTunes.” (PI.’s Mem. 6; King Decl. 1 Exs. 5, 25.) Recent withdrawals from V2[P’s Wells Fargo
account include purchases for “tuition, limousines, high-end shopping, dining, cable payments
referencing ‘E Bronson’ and a cell phone payment referencing ‘Edward Bronson.’” (PL’s Reply
5; King Decl. II {7 and Ex. 32.) Indeed, in testimony given in connection with her husband’s
voluntary bankruptcy petition in 2016, Dawn Bronson acknowledged paying personal expenses
through V2IP. (PL’s Mem. 6; King Decl. I Ex. 11, at 111-12.) Moreover, despite Bronson’s
disgorgement obligation, which exceeds $12 million, he and his family still live in a “tony,
million-dollar... home on almost 10 acres in Westchester,” (PI.’s Mem. 6; King Decl. I Ex. 21,

at 169); two of Bronson’s children attend expensive ptivate schools, (P1.’s Mem. 6; King Decl. I

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 8 of 31

 

Exs. 22, 23); and, in January 2017, the Bronsons transferred a 2014 Range Rover—-which
required monthly lease payments of $1,395.00—to V2IP, (PL.’s Mem. 6; King Decl. 1 Ex. 24, at
184).7

The SEC concludes that Bronson, although capable of making payments to the Court, has
instead tried to conceal his income by working for V2IP, a company nominally controlled by his
wife: transferring money through attorney escrow accounts; and even moving funds abroad. (See
Pl.’s Mem. 3-5.) Finally, the SEC alleges that Bronson has “thwarted” post-judgment discovery
and collection efforts by, for example, failing to produce documents from V2IP and providing
less-than-truthful responses to the SEC. (See id. at 6.)

Bronson readily acknowledges that he performs work for V2IP. (See Pl.’s Mem. 2; King
Decl. I Ex. 11, at 114 (stating that, prior to his voluntary bankruptcy petition, he spent “30, 60
percent” of his time working for V2IP); Bronson Aff. I { 26 (“I have not hidden that I work for
V2IP ....”); Bronson Aff. II { 4 (‘As an employee and its counsel, I do act on V2{P’s behalf and
am authorized to transact business in its name.”).) He also concedes that V2IP supports his
family’s household spending. (Bronson Aff. I { 26 (“I have not hidden . .. that my wife’s
income from V2IP supports our family.”); Bronson Aff. II { 6 (“The SEC identified expenses of
our household that Dawn paid from V2IP. I have not denied such expenses were paid.”).) But
Bronson denies that any of V2IP’s earnings can be attributed to him. He has long maintained,
for example, that he receives no salary for his work at V2IP. (See P1.’s Mem. 2; King Decl. I Ex.
11, at 113-14.) Likewise, in connection with Bronson’s bankruptcy petition, his wife claimed

that she—not Bronson—is the sole breadwinner for her household, which includes Bronson and

 

7 Bronson contends that the value of his home, according to Zillow.com, “is $750,000,
which is over $250,000 less than the amount of the mortgage on the house.” (Bronson Aff. I

134)

 

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 9 of 31

 

their four children. (Pl.’s Mem. 2; King Decl. I Ex. 12 {if 2, 4.)8 Bronson asserts that because
V2IP is owned by his wife, any income therefrom does not belong to him, but to his wife. (See
Bronson Aff. I {23 (denying that he “ha[s] access to [V2IP’s] income” because “the company is
100% owned by [his] wife”); id. [26 (characterizing V2IP’s earnings as “This] wife’s income,”
notwithstanding that “[he] work[s] for V2IP”).) As for the “over $1 million [that] passed
through V2IP’s accounts,” Bronson contends that “the funds sent to V2IP were not [his] and
were not V2IP’s,” but were investor funds that cannot be used to satisfy the Court’s Judgment.
(Bronson Aff. I §f 27-28.)’ Finally, Bronson maintains that he and his wife have fully complied
with the SEC’s discovery efforts. (See Bronson Aff. I {J 12-22.)

B._ Procedural History

The SEC refiled the instant Application and supporting papers on March 19, 2020, (Dkt.
Nos. 202-05), after a previous filing error. On March 22, 2020, the Court set a case schedule
and ordered Bronson to appear for a hearing on May 4, 2020. (See Dkt. No. 206.) On April 14,
2020, a day after Bronson’s Opposition was due, (see id.), Bronson’s attorney, Paul Rachmuth,
filed an Affirmation seeking a four-week extension to respond to Plaintiff's Application, citing
his recent retention by Bronson and the constraints posed by the Covid-19 pandemic, (see Aff'n
in Resp, to Mot. for Contempt (“Rachmuth AfPn”) (Dkt. No. 209)). In his Affirmation,
Rachmuth also noted that he had recently “conveyed a bona fide offer to the SEC to settle the

amounts due under its judgment against [Defendants].” (a. { 4(d).) On April 16, 2020, counsel

 

8 Tt bears noting, however, that a declaration submitted by an attomey during Bronson’s
bankruptcy proceeding averred that Dawn Bronson was a “stay at home mom” who had “no
independent source of income.” (Pl.’s Mem. 2 n.1; King Decl. [ Ex. 26 § 17.)

9 Bronson does concede, however, that some portion of this money constituted “fees” for
V2IP. (Bronson Aff. I { 28.)

 

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 10 of 31

 

for the SEC filed a letter with the Court responding to certain representations in the Rachmuth
Affirmation and seeking clarification regarding the procedures for the scheduled contempt
hearing. (See Letter from Maureen Peyton King, Esq., to Court (Apr. 16, 2020) (“King Letter”)
(Dkt. No. 210).) On April 17, 2020, the Court moved back the case schedule by two weeks.
(See Dkt. No. 211.) Bronson filed an Affidavit in Opposition to [Plaintiff's] Motion [sic] for
Contempt on April 27, 2020. (See Dkt. No. 212.) Ata status conference held on May 8, 2020,
the Court directed the SEC to file its Reply by May 11, 2020, at which point the Court planned to
determine whether a hearing and oral argument were necessary. (See Dkt. (minute entry for May
8, 2020).) After the SEC filed its Reply Memorandum and supporting papers on May 11, 2020,
(see Dkt. Nos, 216-17), Bronson’s attorney filed a letter on May 31, 2020, requesting that, in the
event the Court were to proceed with a hearing, Bronson be allowed to present evidence and “be
heard,” (see Letter from Paul Rachmuth, Esq., to Court (May 31, 2020) 1 (Dkt. No. 218)). On
June 4, 2020, the Court allowed Bronson to file a supplemental affirmation and memorandum by
June 11, 2020 but indicated that it would reserve on whether to hold a hearing until it had
reviewed all the papers. (See Dkt. No. 219.) On June 11, 2020, Bronson filed his Affidavit in
Further Opposition to [Plaintiff's] Motion [sic] for Contempt. (See Dkt. No. 220.)
I. Discussion

A. Standard of Review

A court has “power to punish by fine or imprisonment, or both, at its discretion, such
contempt of its authority,” including “[d]isobedience or resistance” to its lawful orders. 18
U.S.C. § 401(3); see also Shillitani v. United States, 384 US. 364, 370 (1966) (“There can be no
question that courts have inherent power to enforce compliance with their lawful orders through

civil contempt.”). Unlike criminal contempt, civil contempt is remedial in nature, and “seeks

10
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 11 of 31

 

only to coerce the defendant to do what a court had previously ordered him to do.” Turner v.
Rogers, 564 U.S, 431, 441 (2011) (citation, alteration, and internal quotation marks omitted);
Huber y. Marine Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995) (noting that “[a] civil contempt
order is designed to be coercive rather than punitive”); Shillitani, 384 U.S. at 368 (observing that
civil contemnors “carry the keys of their prison in their own pockets” (citation and internal
quotation marks omitted)). But despite its non-punitive nature, a civil contempt order is still a
“potent weapon,” and should be granted only where the movant can establish “by clear and
convincing evidence that the alleged contemnor violated the district court’s edict.” Latino
Officers Ass'n City of N.Y., Inc. v. City of New York, 558 F.3d 159, 164 (2d Cir. 2009) (citations
omitted); King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995) (admonishing district
courts not to impose contempt sanctions “where there is a fair ground of doubt as to the
wrongfulness of the defendant’s conduct” (citation omitted)); Jianjun Lou v. Trutex, Inc., 872 F.
Supp. 2d 344, 349 (S.D.N.Y. 2012) (same). The “clear and convincing” standard is more
demanding than the preponderance-of-the-evidence standard normally applied to civil cases.
Aquavit Pharm., Inc. v. U-Bio Med, Inc., No. 19-CV-3351, 2020 WL 1900502, at *5 (S.D.N.Y.
Apr. 17, 2020) (citing Z.£.0.C. v. Local 638, 81 F.3d 1162, 1174 (2d Cir. 1996)).

A court may hold a party in civil contempt for disobeying a lawful order only if three
elements are satisfied: “(1) the order the party failed to comply with is clear and unambiguous,
(2) the proof of noncompliance is clear and convincing, and (3) the party has not diligently
attempted to comply in a reasonable manner.” Al Hirschfeld Found. v. Margo Feiden Galleries
Ltd., 438 F. Supp. 3d 203, 207 (S.D.N.Y. 2020) (quoting CBS Broadcasting Inc. v. FilmOn.com,
Inc., 814 F.3d 91, 98 (2d Cir. 2016) (reciting and applying the three-part test)); Paramedics

Electromedicina Comercial, Lida. v. GE Med. Sys. Info. Techs., Inc., 369 F.3d 645, 655-56 (2d

11

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 12 of 31

 

Cir. 2004) (applying the three-part test and holding that the district court’s finding of contempt
was not an abuse of discretion where each element was satisfied); Huber, 51 F.3d at 10-11
(same). The movant bears the initial burden of establishing these elements. See Latino Officers,
558 F.3d at 164 (“[W]e underscore that it is the moving party... who bears the burden of
establishing the three factors ... .”); see also King, 65 F.3d at 1058 (placing burden on the
movant). Each element must be satisfied before a court imposes a contempt sanction. See
Latino Officers, 558 F.3d at 165 (upholding district court’s denial of contempt motion where the
movant failed to establish “clear and convincing” proof of noncompliance); Zino Davidoff SA v.
CVS Corp., No. 06-CV-15332, 2008 WL 1775416, at #813 (S.D.N.Y. Apr. 17, 2008) (declining
to hold a party in contempt where the movant failed to establish a lack of reasonably diligent
efforts toward compliance). However, the movant need not show that the alleged contemnor
violated the court’s orders willfully. See Telenor Mobile Comme’ns AS v. Storm LLC, 587 F.
Supp. 2d 594, 615 (S.D.N.Y. 2008); see also JSC Foreign Econ. Ass’n Technostroyexport v. Int'l
Dev. & Trade Servs., Inc., No. 03-CV-5562, 2006 WL 1206372, at *5 n.7 (S.D.N.Y. May 1],
2006) (finding a party in contempt without reaching the question of whether her noncompliance
was willful).

{f the movant has made a prima facie showing of contempt, “a party’s complete inability,
due to poverty or insolvency, to comply with an order to pay court-imposed monetary sanctions
is a defense to a charge of civil contempt.” Huber, 51 F.3d at 10; see also A.V. By Versace, Inc.
v. Gianni Versace S.p.A., 446 F. Supp. 2d 252, 258 (S.D.N.Y. 2006) (same). Thus, once the
movant has carried its burden and established the three elements necessary for a finding of
contempt, the burden shifts to the alleged contemnor, who must produce evidence establishing a

complete inability to pay. See Schwarz v. ThinkStrategy Capital Mgmt. LLC, Nos. 09-CV-9346,

12

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 13 of 31

 

11-CV-8094, 2015 WL 4040558, at *10 (S.D.N.Y. July 1, 2015) (noting burden shift); SEC v.
Universal Express, Inc., 546 F. Supp. 2d 132, 134 (S.D.N.Y. 2008) (stating that a party who
alleges he is unable to pay a judgment “‘bears the burden of producing evidence of his inability
to comply’ with [a] disgorgement order” (quoting Huber, 51 F.3d at 10)); SEC v. Zubkis, No. 97-
CV-8086, 2003 WL 22118978, at *4 (S.D.N.Y. Sept. 11, 2003) (noting, where “(t]he S.E.C,
ha[d] ... made a prima facie showing of civil contempt,” that the defendant “[bore] the burden
of proving that he [was] unable to comply with the disgorgement order” to avoid a contempt
finding). To carry this burden and prevail on an inability-to-pay defense, the alleged contermnor
must “establish his inability clearly, plainly, and unmistakably.” Kim v. Ji Sung Yoo, No. 15-
CV-3110, 2019 WL 3162128, at *3 (S.D.N.Y. May 17, 2019) (quoting Huber, 51 F.3d at 10);
see also SEC v, Musella, 818 F. Supp. 600, 609 (S.D.N.Y. 1993) (observing that an alleged
contemnor must establish his inability to pay “categorially and in detai!” (citation omitted)).

B. Analysis

The Court now turns to consider whether the SEC has carried its initial burden in
establishing that a contempt order is warranted.

L. Clear and Unambiguous Order

Bronson has not challenged the clarity of this Court’s disgorgement Order. Even if he
had lodged such a challenge, the Court would have no trouble concluding that its Order was clear
and unambiguous. “A clear and unambiguous order is one that leaves no uncertainty in the
minds of those to whom it is addressed, who must be able to ascertain from the four comers of
the order precisely what acts are forbidden.” King, 65 F.3d at 1058 (citations and internal
quotation marks omitted); see also Chao v. Gotham Registry, Inc., 514 F.3d 280, 292 (2d Cir,

2008) (“To ensure fair notice to the defendant, the decree underlying contempt must be

13
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 14 of 31

 

sufficiently clear to allow the party to whom it is addressed to ascertain precisely what it can and
cannot do.”). Here, the Court’s Judgment provided in relevant part that:

3. Defendants are jointly and severally liable for disgorgement of $9,355,271.79
and prejudgment interest thereon in the amount of $2,177,100.59;

4. Relief Defendant is liable for disgorgement of $645,000.00 and prejudgment

interest thereon in the amount of $151,031.37, the obligation of which is joint and

several with that of Defendants Bronson and E-Lionheart[.]
(Judgment 4.) The Court also instructed Defendants to “pay these amounts to the SEC within 14
days” of the Judgment. (/d. at 5.) Courts in the Second Circuit have consistently held
disgorgement orders of this nature “clear and unambiguous.” See, e.g., SEC v. Durante, No. O1-
CV-9056, 2013 WL 6800226, at *6 (S.D.N.Y. Dec. 19, 2013) (concluding that disgorgement
order was clear and unambiguous where “[t]he district court’s judgment clearly stated (1) the
total amount due, broken down by ill-gotten gains and pre-judgment interest; (2) when the
payment must be made; and (3) to whom the payment was to be made”), report and
recommendation adopted, 2014 WL 5041843 (S.D.N.Y. Sept. 25, 2014), aff'd, 641 F. App’x 73
(2d Cir. 2016); Zubkis, 2003 WL 22118978, at *3_4 (finding clear and unambiguous a final
judgment ordering in part “that [the defendant] disgorge $12,544,3 13.25, representing the
amounts received by him from the sale of securities ..., together with prejudgment interest of
$9 034,418.14"); Musella, 818 F. Supp. at 601, 605 (observing that the court’s final judgment
and order was clear and unambiguous where it had ordered the defendant “to disgorge . . . profit
and prejudgment interest totalling] $615,918.82”); see also SEC v. Pittsford Capital Income
Partners, LLC, No. 06-CV-6353, 2010 WL 2025500, at *1, #4 (W.D.N.Y. May 20, 2010)
(finding the court’s final judgment and order clear and unambiguous where the court had ordered

the defendants “jointly and severally liable for disgorgement of $11,725,294.92, plus

prejudgment interest of $14,028,728.07”).

14

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 15 of 31

 

2, Clear and Convincing Proof of Noncompliance

In the civil contempt context, “the clear and convincing standard requires a quantum of
proof adequate to demonstrate a reasonable certainty that a violation occurred.” Levin v. Tiber
Holding Corp., 277 ¥.3d 243, 250 (2d Cir. 2002) (citation and internal quotation marks omitted).
Here, the SEC has declared under the penalty of per) ury—and Bronson does not dispute—tat
Bronson has not made a single payment toward his disgorgement obligation. (See King Decl. I
4 4; King Decl. Hf {[3.) Although Bronson does challenge the SEC’s allegation that he has not
fully complied with its post-Judgment discovery and collection efforts, (see Bronson Aff. I {fj 4—
22), this allegation is ancillary to the SEC’s core assertion—namely, that Bronson has flouted the
Court’s disgorgement Order by failing to pay a penny. As stated, Bronson does not, and could
not, assert that he has satisfied any portion of this Order. Thus, even if the Court were to credit
Bronson’s averments regarding post-Judgment discovery, Bronson’s failure to comply with the
Court’s Order is not in dispute. And finally, even if this factor were in dispute, courts in this
district have found clear and convincing proof of noncompliance even where contemnors have
paid some portion of their disgorgement obligation. See, e.g., Yimby, Inc. v. Fedak, No. 17-CV-
223, 2017 WL 2693719, at *3 (S.D.N.Y. June 22, 2017) (holding in civil contempt a party who
had paid only $5,000 in satisfaction of an order to pay $30,000 in attorneys’ fees); Durante, 2013
WL 6800226, at *6~7 (finding clear and convincing evidence of noncompliance where the
defendant had made only three payments, totaling $14,339,346.47, toward a disgorgement
obligation of $33,783,565.26). Accordingly, Bronson’s failure to pay any portion of his
disgorgement obligation is clear and convincing proof that he has failed to comply with the

Court’s Judgment.

15

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 16 of 31

 

3, Failure of Reasonable Diligence in Attempting To Comply

Finally, to determine whether the SEC has established a prima facie showing of civil
contempt, the Court “must determine whether [Bronson] ha[s] been reasonably diligent and
energetic in attempting to accomplish what was ordered.” Aquavit Pharm., 2020 WL 1900502,
at *7 (quoting Medina v. Buther, No. 15-CV-1955, 2019 WL 581270, at *25 (S.D.N.Y. Feb. 13,
2019)). Courts have explained that the “reasonable diligence” standard requires, “at the very
feast, [that] a party... develop reasonably effective methods of compliance” with a court’s
order. Zino Davidoff, 2008 WL 1775410, at *8. Thus, “[a] defendant is not reasonably diligent
when he or she ignores the order or takes only superficial actions that strain both the language
and intent of the order.” Convergen Energy LLC v. Brooks, No. 20-CV-3746, 2020 WL
5549039, at *23 (S.D.N.Y. Sept. 16, 2020) (internal quotation marks omitted) (quoting Medina,
2019 WL 581270, at *25); see also SEC v. Bremont, No. 96-CV-8771, 2003 WL 21398932, at
*5 (S.D.N.Y. June 18, 2003) (observing that the reasonable diligence requirement is “strictly
construed”),

In the disgorgement context, reasonable diligence is not excused simply because a party
cannot pay the entire amount by the court-imposed deadline. See Musella, 818 F. Supp. at 602
(“When an order requires a party to pay a sum certain, a mere showing that the party was unable
to pay the entire amount by the date specified is insufficient to avoid a finding of contempt.”) At
the bare minimum, reasonable diligence requires a party to “pay what he or she can.” id. at 602,
609 (finding that a contemnor was not reasonably diligent in seeking to disgorge profits, despite
his alleged inability “to pay the entire amount ordered,” because he had not “paid that portion of
the amount that he [was] able to pay,” even if that meant “sending any small amounts into the

Clerk of Court until the matter was resolved”); see also, e.g., Bremont, 2003 WL 21398932, at

16

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 17 of 31

 

#5 (noting that “a party seeking to avoid a finding of contempt must demonstrate that all
reasonable avenues for raising funds have been explored and exhausted” (citation, alteration, and
internal quotation marks omitted)).

In view of these principles, there is no question Bronson has failed to exercise reasonable
diligence in complying with the Court’s Judgment. As the Court will discuss in greater detail
infra, the SEC has produced compelling evidence that Bronson has sufficient (if not substantial)
resources to begin satisfying his disgorgement obligation. And yet Bronson, to this day, has not
remitted a single payment. Courts in this district have found a lack of reasonable diligence even
where a party has made some effort to satisfy a disgorgement obligation. See, e.g., Durante,
2013 WL 6800226, at *7 (concluding that the SEC had established a lack of reasonable diligence
where the contemmnor had made three payments, totaling over $14 million, toward his
disgorgement obligation of more than $33 million); Musella, 818 F. Supp. at 602 (finding that a
defendant’s “compliance with [a magistrate judge’s] interim order directing monthly payments
of $1,500 cannot be characterized as a reasonably diligent and energetic attempt to comply” with
the court’s original order directing the defendant to disgorge over $615,000 in profits and
prejudgment interest). A party’s lack of reasonable diligence is even more evident where, as
here, that party has paid nothing toward a judgment. See Schwarz, 2015 WL 4040558, at *10,
*14 (finding that a defendant “ha[d] not diligently attempted to comply with the [cJourt’s orders”
where, despite having access to funds, he “ha[d] not paid a penny toward” either of two
judgments against him); SEC y. Aragon Capital Advisors, LLC, No. 07-CV-919, 2011 WL
3278907, at *5 (S.D.N.Y. July 26, 2011) (finding a lack of reasonable diligence where the
defendant “ha[d] failed to make any payment to the [SEC] in an attempt to satisfy his obligations

under the [court’s] [flinal [jJudgment”); see also Pittsford Capital, 2010 WL 2025500, at *5

17
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 18 of 31

 

(“Here, the lack of any payment made by [the defendant] pursuant to the [fjinal [jJudgment,
despite the evidence of his ability to pay at least a portion of the sums due is clear and
convincing evidence that [the defendant] has not been ‘diligent and energetic’ in complying with
the [c]ourt’s order.”). Finally, insofar as Bronson takes the position that his belated settlement
offer to the SEC, (see Rachmuth Aff’n { 4(d); Bronson Aff. 1 {fj 26, 39)-—proffered nearly three
years after the Court’s Judgment, and without any preceding payments in satisfaction thereof—
exhibits his reasonable diligence, such arguments have been considered and rejected. See
Aragon, 2011 WL 3278907, at *5 (concluding that the defendant’s effort, five months after the
court entered a final judgment, to set up a payment plan with the SEC could not “seriously be
characterized as ‘reasonably diligent’”); Musella, 818 F, Supp. at 602 (concluding that the
defendant’s “offer to the [SEC] to pay $50,000 over five years in full satisfaction of the
[jJudgment . . . [could not] be characterized as a reasonably diligent and energetic attempt to
comply”).

In light of clear and convincing proof that Bronson has neither complied nor diligently
attempted to comply with this Court’s clear and unambiguous Order, the Court concludes that
the SEC has made a prima facie showing of contempt. Thus, the Court now turns to consider
whether Bronson has put forth sufficient proof of his complete inability to pay.

4, Inability-to-Pay Defense

As stated, “a party’s complete inability, due to poverty or insolvency, to comply with an
order to pay court-imposed monetary sanctions is a defense to a charge of civil contempt.”
Huber, 51 ¥.3d at 10. To establish this defense, Bronson bears the burden of producing evidence
that shows “clearly, plainly, and unmistakably” his inability to pay the Court's disgorgement

Order. Id. In this respect, it is not enough to show that compliance would impose difficulty or

18

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 19 of 31

 

hardship; rather, Bronson must establish that compliance would be “literally impossible,” and
thus, that “any attempts at coercion are pointless.” Badgley v. Santacroce, 800 F.2d 33, 37 2d
Cir. 1986); see also Nat’! Basketball Ass'n v. Design Mgmt. Consultants, Inc., 289 F, Supp. 2d
373, 377 (S.D.N.Y. 2003) (“[Cjompliance must be beyond the realm of possibility, not just
difficult to achieve, before a party will be exonerated in a contempt proceeding.”). Bronson
cannot make this showing through conclusory statements, and the Court has no obligation to
credit self-serving denials that are “incredible in context.” Huber, 51 F.3d at 10-11 (upholding
district court’s finding that a contemnor’s inability-to-pay defense was “incredible” given his
demonstrated ability to finance litigation); see also, e.g., Aragon, 2011 WL 3278907, at *7
(rejecting inability-to-pay defense where the contemnor failed to come forward with sufficient
evidence and instead proffered the “bald assertion that he does not have the present ability to
satisfy the [f]inal [jJudgment” (record citation, alteration, and internal quotation marks omitted)).
The Court’s task, therefore, is to weigh the credibility of Bronson’s denial “in the light of his
present circumstances.” Huber, 51 ¥.3d at 10.

Bronson has invoked the inability-to-pay defense, albeit in somewhat oblique fashion. ©
Properly understood, Bronson’s defense appears to consist of two arguments.'! Bronson’s
first—and principal—argument is that he cannot pay the J udgment because V2IP’s earnings do

not belong to him. (See Bronson Aff, 1] 23.) More specifically, Bronson appears to contend

 

10 The Court agrees with the SEC’s observation that “although Bronson does not
explicitly state that he cannot pay the Judgment’s disgorgement obligation or any portion of it, he
appears to contend that he cannot.” (PI.’s Reply 3.)

‘I Although Bronson has also raised an argument related to his alleged compliance with
the SEC’s pre- and post-Judgment discovery efforts, (see Bronson Aff. I {q 4-22), as noted
supra, even if the Court were to credit Bronson’s assertions, the SEC has still made a prima facie
showing of contempt based on his failure to pay the Court’s disgorgement Order.

19
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 20 of 31

 

that because the company is owned and controlled by his wife, any earnings generated through
V2IP’s business cannot be considered for purposes of evaluating his ability to pay the Judgment.
(See id. JJ 23-26; Bronson Aff. II § 10.) Second, Bronson also asserts that his household
expenses are reasonable and non-exorbitant. (See Bronson Aff. 1 Jf 34-38.) The Court
construes this averment as an alternative argument that, even if V2IP’s funds-——which, Bronson
concedes, are used to pay for his household’s expenses, (see Bronson Aff. II | 6}-were
attributed to him personally, he still does not possess sufficient resources to satisfy the Court’s
Judgment. The Court will consider each argument in turn.
a. Income Generated Through V2IP

As stated, Bronson’s main assertion is that V2IP is owned and controlled by his wife.
(See Bronson Aff. I ff 3, 23; Bronson Aff. II {J 4-6.) Thus, he seems to argue, any funds
belonging to V2IP, and any income it generates, do not belong to him, and cannot be considered
when evaluating his ability to satisfy the Court’s Judgment. (See, e.g., Bronson Aff. I § 23
(disputing that he “ha[s] access to [V2IP’s] income”); id. { 26 (arguing that although “[his]
wife’s income from V2IP supports [his] family[,]” this does “not support a finding of
contempt”); id. 4 27 (arguing that “the funds sent to V2IP were not [his]”); Bronson Aff. II {4
(asserting that “{he] do[es] not have control of [V2IP’s] finances”); id. { 6 (arguing that “Dawn
Bronson’s payment of household expenses from the bank account she controls of the company
she owns does not lead to the conclusion that V2IP is either owned or controlled by [him]”); id.
{7 (asserting that V2IP’s funds should not be used to satisfy the Court’s Judgment).) In his
second affidavit, Bronson also raises two derivative arguments: first, that if V2IP’s income is

attributable to him, the SEC should have to garnish his income, (see Bronson Aff. If ¢f 10-11);

20
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 21 of 31

 

and, second, that insofar as the SEC seeks to use V2IP’s funds to satisfy the Judgment, it should
have to join V2IP and his wife to this Action, (see id. 49).

As a factual matter, Bronson’s primary argument rests on the patently incredible premise
that his wife controls V2IP. Bronson asserts—and the SEC does not dispute—that Dawn
Bronson is the registered owner of V2IP, (see, ¢.g., Bronson Aff. 1 { 23), and is able to access
and control its accounts, (see, e.g., Bronson Aff. II { 6). But her involvement in the company
appears to end there. In practice, the evidence shows, V2IP is Bronson’s business. Although
Bronson, as noted, concedes working on multiple deals for V2IP, (see Bronson Aff. I { 31), it is
clear his role goes far beyond helping out on the sidelines. Bronson is the person corresponding
with clients, (see Pl.’s Reply 3-4; King Deel. IT Ex. 31); leading V2IP’s business deals,
including, for example, the development project in the Turks and Caicos Islands, (see P1.’s Mem.
5; Bronson Aff. I {J 31-32); overseeing the receipt and disbursement of funds, (see PI.’s Reply
3-4: King Decl. II Ex. 31); and coordinating bookkeeping with the company’s accountant, (see
Pl.’s Mem. 3 n.3; Nadler Tr. 145). In short, Bronson indisputably is running the show. It is
telling indeed that Bronson cannot name a single substantive role his wife performs. There is no
evidence, for example, that Dawn Bronson communicates with clients, originates or oversees
deals, makes strategic decisions, or even performs more minor, functionary roles such as
managing V2IP’s books—a task apparently handled by Nadler, (see Pl.’s Mem. 3 n.3; PL.’s
Reply 3; King Decl. J Ex. 14, at 139-40). The proffered evidence is consistent with an
attorney’s sworn representation, in November 2016, that Dawn Bronson has no independent
source of income and is a stay-at-home mother, (see King Decl. I Ex. 26 § 17). Dawn Bronson’s

only role is apparently to serve as the nominal owner and controller of the company that her

21
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 22 of 31

 

husband operates. Put more bluntly, Ms. Bronson’s role is the ruse Bronson is using to avoid
compliance with the Court’s order.

Asa legal matter, Bronson’s position is untenable in the face of relevant case law. The
Court notes at the outset that Bronson has cited no legal authority for the argument that V2IP’s
assets may not be considered when evaluating his alleged inability to pay. Such an omission
comes as no surprise, for courts in this district have reached precisely the opposite conclusion
when confronted with similar facts. In Spotnana Inc. v. American Talent Agency, Inc., No. 09-
CV-3698, 2014 WL 7191400 (S.D.N.Y. Dec. 3, 2014), for example, then-Chief Judge Loretta
Preska considered whether a judgment debtor, like Bronson, could successfully establish his
complete inability to comply with a previous judgment. id. at *7-9. There, as here, the
judgment debtor operated a company that was “technically owned” by his wife. Jd. at *3.!2
There, as here, the judgment debtor and his wife used the company’s account “to pay personal
and family expenses.” Jd. And there, as here, the judgment debtor “claim[ed] that he [could not]
answer for [the company he operated] because it [was] his wife’s company.” fd, at *8 (record
citation and internal quotation marks omitted). Judge Preska concluded—as this Court
concludes with respect to V2IP—that the company owned by the judgment debtor’s wife
“appear[ed] calculated to funnel proceeds away from the [judgment creditor’s] grasp.” Id. at *3.
Accordingly, the court did not hesitate to consider this company~—and the fact that “[the

judgment debtor] and his wife use[d] that company’s account to pay personal and family

 

12 The court in Spotnana also observed that the judgment debtor’s wife “ha[d] no
experience or contacts” in the business’s relevant field, 2014 WL 7191400, at *3—an
observation that appears to be equally apt here.

22

 

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 23 of 31

 

expenses”—in concluding that the judgment debtor failed to establish “plainly and unmistakably
that compliance [was] impossible.” Id. at #8 (italics and citation omitted).

The conclusion in Spotnana accords with that in SEC v. Durante, where the judgment
debtor received generous financial support from two corporations formed by a friend. See 2013
WL 6800226, at *4 (noting that the friend’s corporations “fund[ed] [the judgment debtor’s]
lifestyle, including $17,000 in bills at Bloomingdale’s and Bergdorf Goodman, college tuition
for his children, a Porsche Cayenne for his wife, and lavish trips to Europe”). The court did not
hesitate to consider the money “these businesses [were] funneling . . . to [the judgment debtor’s]
family” in concluding that the judgment debtor had failed to establish his inability to comply
with the court’s judgment. Jd. at *9. The court’s decision in Durante was subsequently upheld
by the Second Circuit. See 641 F. App’x at 77. In view of these decisions, the Court rejects
Bronson’s argument that it may not consider V2IP’s resources when evaluating his ability to
comply with the Judgment. Taking these resources into account, as the Court will do here, it is
clear Bronson has not come close to establishing his complete inability to comply with the
Court’s disgorgement Order.

Bronson’s related arguments—that the SEC should have to garnish his income and join
V2IP and Dawn Bronson as parties, (see Bronson Aff. II {{ 9-12}—are equally without merit.

Bronson has failed to cite persuasive, let alone relevant case law for either proposition. That the

 

13 Tn Durante, the judgment debtor’s friend was involved with the formation of both
companies. Specifically, the friend was named as the Director, Secretary, and Treasurer of one
of the two companies, “Zenith Estates,” and had opened a bank account for this company and a
second company, “New Market Enterprises Inc.” See Mem. of Law in Supp. of Pl.’s Mot. for
Order to Show Cause 7-9, SEC v. Durante (No. 01-CV-9056 (Dkt. No. 252)). The SEC argued
that both companies were merely serving as nominees for the judgment debtor. See id. at 10.

For his part, the judgment debtor claimed that this “generosity stem[med] from friendship,” 2013
WL 6800226, at *4, an explanation the court called “fanciful,” id. at *14.

23
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 24 of 31

 

SEC has not served a garnishment on V2IP, (see Bronson Aff. II {| 10-11), does not lead to the
conclusion that the Court may not consider V2IP’s assets when evaluating Bronson’s ability to
comply with the Judgment. Bronson cites no authority to the contrary. Insofar as Bronson
contends that the SEC must serve a garnishment on V2IP to enforce the Court’s Judgment, the
Court is aware of no such requirement, and Bronson’s inapposite citations fail to persuade it
otherwise.

Bronson’s joinder argument—that Rule 19 of the Federal Rules of Civil Procedure
“requires joinder of V2IP and Dawn Bronson to this action in order for the SEC to receive the
relief it is secking,” (id.  9)—is similarly baseless. The relief sought here, as in Spotnana and
Durante, is civil contempt. Yet in neither of those two cases were the movants required to join
the separate corporate entities through which the contemnors were funneling their assets.
Moreover, even though the SEC has requested relief only with respect to Bronson, the Court has
the authority to order relief with respect to a nonparty such as Dawn Bronson or V2IP, even
without their joinder. See, e.g., Zubkis, 2003 WL 22118978, at *5 (noting that “the inherent
equitable power of a district court allows it to freeze the assets of a nonparty when that nonparty
is dominated and controlled by a defendant against whom relief has been obtained in a securities
fraud enforcement action” (quoting SEC v. Hickey, 322 F.3d 1123, 1125 (9th Cir. 2003)));
Spectacular Venture, L.P. v. World Star Int’, Inc., 927 F. Supp. 683, 684 (S.D.N.Y. 1996) CA
nonparty respondent may be held in contempt of a court order if the respondent abets the party
named in the order in its noncompliance or if it is legally identified with that party.”).

In sum, the Court will consider V2IP’s assets when evaluating Bronson’s alleged
inability to comply with the Court’s Judgment. “The [SEC] has made a strong showing that

[Bronson] is adept at using the protections afforded by the corporate form to obscure the assets

24
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 25 of 31

 

he has at his disposal,” Zubkis, 2003 WL 221 18978, at *5, and, as noted, V2IP “appears
calculated to funnel proceeds away from the [SEC’s] grasp,” Spotnana, 2014 WL 7191400, at
«3. With these considerations in mind, the Court turns to consider Bronson’s alleged inability to
comply with the Court’s Judgment.
b. Bronson’s AHeged Inability to Pay

As noted, a judgment debtor’s inability to pay the entire amount of a disgorgement order
by the court-imposed deadline is “insufficient to avoid a finding of contempt.” Musella, 818 F.
Supp. at 602. As particularly relevant here, the judgment debtor still “must pay what he is
capable of paying, even if making the payment results in a diminution of his income or his
relatively comfortable standard of living.” Jd.; see also Aragon, 2011 WL 3278907, at *9 (“That
[a judgment debtor’s] standard of living .. . may suffer [as a result of his compliance] does not
change the fact that [he] must pay what he is capable of paying.” (citation and internal quotation
marks omitted)). The SEC has produced compelling evidence that Bronson, despite owing more
than $12 million in disgorgement, continues to maintain a lifestyle of luxury. (See Pl.’s Mem. 6;
Pl.’s Reply 5.) Insofar as Bronson tries to portray his expenditures as ordinary and necessary
living expenses, (see Bronson Aff. I {{] 34-37), his argument is unpersuasive.

As Bronson has acknowledged, he and his family use V2IP to cover household expenses.
(See id. J 26; Bronson Aff. II] 6). But as the SEC argues, (see Pl.’s Mem. 6; Pi.’s Reply 5),
these expenditures go well beyond ordinary and necessary living expenses, particularly for
someone who “has been ordered by this [C]ourt to disgorge money that he gained illegally,” see
Musella, $18 F. Supp. at 602. In the span of three months, V2IP’s Citibank account included
charges for $3,313.29 at Bloomingdale’s department store; $456.34 at a bicycle shop in Mount

Kisco, NY; $445.44 at various pet stores; and $439.70 at a jewelry retailer in Chappaqua, NY.

25
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 26 of 31

 

(See King Decl. 1 Ex. 5, at 82-88.) In the month of January 2019 alone, the statement for V2IP’s
Wells Fargo account reflects purchases of $1,032.34 from women’s fashion retailers. (See King
Decl. II Ex. 32, at 2.) Even if the Court were generously to assume that V2IP’s sizeable
expenditures on dining, limousines, and alcohol were all somehow related to entertaining V2IP’s
clients (which would represent quite a busy social schedule for Ms. Bronson, the purported
rainmaker and operator of the company), the company’s account statements for other periods
paint a similar picture of non-business exorbitance. However much Bronson’s work for V2IP
generates, it is clearly sufficient to sustain a lifestyle of relative opulence.

But “profligate spending does not shield one from a judgment of contempt,” and V2iP’s
account statements betray any contention that Bronson cannot begin paying the Judgment. See
Universal Express, 546 F, Supp. 2d at 137-38, 139, 142 (rejecting inability-to-pay defense with
respect to a judgment debtor whose expenditures on furnishings, automobile maintenance, fine
dining, luxury hotels, and consumer electronic goods, among other things, showed that the
debtor could “pay some significant amount” toward his outstanding disgorgement order);
Bremont, 2003 WL 21398932, at *6 (same with respect to a judgment debtor who, “[rjather than
acting diligently to disgorge illicit profits, .. . repeatedly hafd] flouted the [jJudgment by using
his available funds to purchase luxury goods”); Musella, 818 F. Supp. at 609 (same with respect
to a judgement debtor who, “since entry of the [court’s] [jJudgment, ... ha[d] continued to live
what [was], in essence, a quite comfortable lifestyle with no apparent thought of cutting back to
meet some of his obligation”); see also Safeco Ins. Co. of Am. v. M.E.S., Inc., No. 09-CV-33 12,
9014 WL 12834210, at #13, *25-26 (E.D.N.Y. June 27, 2014) (same with respect to judgment
debtors who spent money on “luxury items, dinners at expensive restaurants, frequent golf

outings, housekeeping services, an expensive family vacation to Six Flags amusement park, top-

26

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 27 of 31

 

of-the-line cable television packages, video games, the latest iPhone, repairs to an automatic
sprinkler system, repairs to an automatic garage door opener, a new and/or repaired deck,
clothes, jewelry,” and more).

The SEC has also pointed to other expenditures and assets that undermine Bronson’s
inability-to-pay defense. For example, Bronson appears to drive a top-end luxury vehicle. (Pl.’s
Mem. 6; King Decl. | Ex. 24.) Cf Universal Express, 546 FE. Supp. 2d at 138 (holding in
contempt a judgment debtor who “ha[dj not documented any efforts, let alone adequate efforts,
to negotiate an end to [his luxury] automobile leases and to secure a less ostentatious form of
personal mobility”); Musedla, 818 F. Supp. at 611 (noting that the judgment debtors could
“driv{e] less expensive automobiles that will also be less expensive to maintain”); ¢f Safeco Ins.
Co., 2014 WL 12834210, at *11 (“Luxury cars are not ‘ordinary and necessary’ living
expenses.”). In addition, the Bronsons own an expensive home in Westchester County. (PL.’s
Mem. 6; King Decl. | Ex. 21.) Cf Universal Express, 546 F, Supp. 2d at 136-37 (examining the
value of the alleged contemnor’s properties to determine whether he was unable to comply with
a disgorgement order); Bremont, 2003 WL 21398932, at *6 (noting that a court “may consider an
alleged contemnor’s homestead as well as jointly owned assets in determining his ability to
comply with its disgorgement order”), Safeco Ins. Co., 2014 WL 12834210, at #14, *26
(“Perhaps obviously, there are many people who do not live in homes valued at nearly
$900,000.00. ... Yet there is no evidence that [judgment debtors] are in the process of selling or
renting the house.”), And finally, Bronson sends two of his children to private schools, one of
which costs over $50,000 per year. (See King Decl. I Ex. 23.) Cf Safeco Ins. Co., 2014 WL
12834210, at *21 (rejecting inability-to-pay defense with respect to judgment debtors who

provided their adult child with “a plentiful allowance and a free higher education”).

27
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 28 of 31

 

It requires little effort, based on this record, to conclude that Bronson has failed to carry
his burden of showing “clearly, plainly, and unmistakably” that he cannot comply with the
Court’s Judgment. See Huber, 51 F.3d at 10. Far from suggesting that compliance is “literally
impossible,” Badgley, 800 F.2d at 37, Bronson’s financial records indicate that he has access to
substantial resources. Bronson is “not entitled to satisfy the disgorgement judgment at his
convenience and only insofar as it does not cause him any discomfort,” and his “effort to depict
his luxurious living arrangements as liabilities, or as necessary living expenses, is a classic
example of chutzpah.” Universal Express, 546 F. Supp. 2d at 136, 140.

Bronson has failed to comply with this Court’s clear and unambiguous Order. He has
made no reasonably diligent efforts to attempt to comply. And he has failed to show that
compliance would be impossible. Accordingly, Bronson is in civil contempt of this Court.

5. Contempt Sanctions

Having found Bronson in contempt, this Court has authority to impose sanctions,
including incarceration or other coercive measures. Schwarz, 2015 WL 4040558, at *20 (citing
18 U.S.C. § 401; Armstrong v. Guccione, 470 F.3d 89, 101 (2d Cir. 2006)); Bremont, 2003 WL
21398932, at *7 (“Incarceration under a civil contempt order pending compliance with the
[clourt’s orders is within the [cJourt’s authority and is a well-recognized method of coercing
compliance with court orders.”). “In determining an appropriate sanction for civil contempt, a
court must consider: (1) the character and magnitude of the harm threatened by the continued
contumacy; (2) the probable effectiveness of any suggested sanction in bringing about
compliance; and (3) the contemnor’s financial resources and the consequent seriousness of the
burden of the sanction.” Bremont, 2003 WL 21398932, at *7 (quoting Dole Fresh Fruit Co. v.

United Banana Co., 821 F.2d 106, 110 (2d Cir. 1987)). The Court’s “ultimate consideration”

28

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 29 of 31

 

must be “whether the coercive sanction is reasonable in relation to the facts.” Schwarz, 2015
WL 4040558, at *20 (citation omitted).

It has been over three years since this Court ordered Bronson to disgorge his illegal
profits. In that time, Bronson has been hard at work investing clients’ funds and working on
multiple international and domestic projects, the proceeds from which have gone to support an
extravagant lifestyle for Bronson and his family. Bronson, however, has not paid a penny toward
his financial obligations in this case. In such circumstances, it is appropriate for courts to
consider seriously the possibility of incarceration. “Imposing escalating fines on a defendant
who has brazenly refused to pay an already large judgment would be an empty gesture. Only the
most powerful coercive sanction offers any prospect of producing compliance.” Universal
Express, 546 F. Supp. 2d at 142 (ordering incarceration for a contemnor who had paid only
$60,000 of a $1.4 million disgorgement order less than two years after the order); see also
Schwarz, 2015 WL 4040558, at *21 (ordering incarceration for a contemnor who had paid
nothing toward a $4.9 million disgorgement order three years after the order, and who had
provided the court with misrepresentations regarding his total assets); Durante, 2013 WL
6800226, at *14 (“Because [the contemnor] has failed to comply, despite being given every
opportunity to do so, he should be ordered incarcerated until he makes meaningful payments
toward the disgorgement amount and provides a current and accurate accounting of his income
and assets.”); Bremont, 2003 WL 21398932, at *7 (same with respect to a contemnor who had
paid “nothing toward satisfying [a $1 million disgorgement order}, ha[d] failed to meet his
burden of establishing his inability to pay, and hafd] lied to the [cJourt’”).

The Court’s patience is at an end. Bronson has not only flouted the Court’s Order for

three years, but has also “chosen to make every effort to hide his financial condition and

29

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 30 of 31

 

steadfastly frustrate the SEC’s attempts at collection.” See Durante, 2013 WL 6800226, at *14.
Accordingly, it is hereby ORDERED that:

1. Bronson shall make a good-faith payment of $25,000 to the SEC no later than one
week from entry of this Order;

2. Bronson must produce all financial records and other documents requested by the
SEC— including records and documents for Dawn Bronson and V2IP—no later than
two weeks from entry of this Order, along with a full accounting of all assets and
income;

3. Bronson and Dawn Bronson must sit for an SEC deposition no later than February 26,
2021, unless the SEC requests a postponement;

4. Within four weeks of Bronson’s or Dawn Bronson’s deposition—whichever is later—
Bronson shall meet with the SEC to negotiate in good faith a long-term payment plan
to satisfy his obligation to the Court. After meeting with Bronson, the SEC shall file
with the Court a proposed payment plan, which shall be supported by a detailed and
comprehensive accounting of Bronson’s financial condition.

The Court’s contempt sanctions account for the SEC’s allegation that it has not received
complete or truthful information from Bronson regarding his financial condition. (See, e.g., P1.’s
Mem. 6; King Letter 1-2.) After the SEC has been able to develop a more comprehensive
picture of Bronson’s financial condition—including, for example, any assets secreted offshore,
(see P1.’s Mem. 4}—the Court will consider amending its contempt Order to impose a specific
payment schedule. Doing so now, without a full picture of Bronson’s finances, would be
premature. However, the financial records already submitted to the Court make clear that
Bronson can easily make a good-faith payment of $25,000 while the SEC reviews any additional
financial records submitted by Bronson and prepares to take his and his wife’s deposition in the
near future. Although the Court declines, for now, to order Bronson incarcerated, the Court will
revisit this decision if Bronson violates any provisions of this Order and Mr. Bronson should not

presume he will avoid prison should there be any future violations. Bronson will remain in

contempt until he has (1) paid the full amount of disgorgement and prejudgment interest owed to

30

 
Case 7:12-cv-06421-KMK Document 223 Filed 01/19/21 Page 31 of 31

 

the Court, or (2) provided documentation, including financial records, “that concretely and
unambiguously establishes his inability to pay any greater amount than the portion (if any) he
eventually pays.” See Schwarz, 2015 WL 4040558, at *21.
Ili. Conclusion
For the foregoing reasons, the SEC’s Application is granted. The Clerk of Court is

respectfully directed to terminate the pending Motion, (Dkt. No. 202).

SO ORDERED. J

DATED: January 19, 2021 fi
White Plains, New York

 

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

31

 
